

116 S4424 IS: Holding Rioters Accountable Act of 2020
U.S. Senate
2020-08-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4424IN THE SENATE OF THE UNITED STATESAugust 4, 2020Mrs. Loeffler (for herself and Mr. Cotton) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo withhold a percentage of Federal funding from State and local prosecutors who fail to faithfully prosecute crimes related to protests and riots.1.Short titleThis Act may be cited as the Holding Rioters Accountable Act of 2020.2.Findings and purpose(a)FindingsCongress finds the following:(1)Opportunistic rioters and violent extremists are destroying public and private property with impunity.(2)Local and Federal law enforcement officers are on the front lines every night attempting to prevent the mass destruction of property.(3)Law enforcement officers are doing their jobs by arresting those who are found to be committing the violence and destruction.(4)In certain jurisdictions, however, local and State prosecutors are turning a blind eye to the destruction and violence.(5)These actions do a disservice to the law enforcement officers faithfully carrying out their responsibility to uphold the rule of law.(6)The Office of Justice Programs of the Department of Justice provided approximately $5,000,000,000 in grants and funding to State and local governments in fiscal year 2020.(7)District attorney and State attorney general offices that have abused the use of prosecutorial discretion and fail to protect private and public property or fail to confront and address violent riots and looting should not receive Federal support.(b)PurposeThe purpose of this Act is to provide authority for the Attorney General to withhold Federal grant amounts and other funding provided to State and local prosecutors, district attorneys, and State attorney general offices if such prosecutors or offices fail to faithfully uphold the rule of law by failing to properly prosecute criminal acts committed during riots and protests.3.Withholding of percentage of department of justice grants and other funding sources from state and local prosecutors, district attorneys, and state attorneys general(a)In generalThe Attorney General may withhold not more than 10 percent of all amounts that would otherwise be awarded or made available under part JJ of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10671 et seq.) or a COVID–19 related emergency funding program to a State prosecutor's office, a district attorney's office, or a State attorney general's office in a fiscal year by the Department of Justice if the Attorney General determines, in accordance with subsection (b), that the office has abused the use of prosecutorial discretion by failing to prosecute crimes stemming from riots or other violent or destructive protest activities.(b)Standard for determination(1)In generalA State prosecutor's office, a district attorney's office, or a State attorney general's office shall be determined to have abused the prosecutorial discretion of the office under subsection (a) if the office refuses, as a general policy rather than on a case-by-case determination, to seek prosecution for crimes committed by individuals engaged in or connected to rioting, looting, or other violent or destructive activities, unless such policy is in accordance with an order issued by a court of law. (2)LimitationA State prosecutor's office, a district attorney's office, or a State attorney general's office shall not be determined to have abused the prosecutorial discretion of the office under subsection (a) if the Attorney General determines that such exercise of prosecutorial discretion is properly made based on the strength of evidence, individual facts in the case, cooperation of the defendant, or other appropriate prosecutorial decision making factors. (3)RequirementThe Attorney General shall establish criteria for determining whether a State prosecutor's office, a district attorney's office, or a State attorney general's office has abused the prosecutorial discretion of the office under subsection (a).(c)Review of relevant informationIn making a determination under subsection (a), the Attorney General shall—(1)review any arrest statistics, information, or documents, provided by a law enforcement agency that conducted authorized operations connected to a riot or other violent or destructive protest activity;(2)review any prosecution statistics, information, or documents, provided by the office being reviewed relating to indictment, dismissal, or conviction of individuals charged with any crime connected to a riot or other violent or destructive protest activity; and(3)review any statements, orders, or other information made by an executive political leader with responsibility for appointing or otherwise overseeing the operations and activities of the office being reviewed.(d)Restricted use of fundsIn the case of a State that the Attorney General determines is a State described in subsection (a) because a local district attorney or prosecutor has abused prosecutorial discretion by failing to prosecute crimes stemming from riots or other violent or destructive protest activities, the State may not—(1) make the amounts made available under a program described in subsection (a) available for use by the local government; and(2)to the maximum extent practicable, expend the amounts made available under a program described in subsection (a) in any community or location subject to the jurisdiction of the local government. 